 

Case 1:20-cv-03699-JGK Document 38 Filed 07/01/21 Page 1 of 2

HECHTPARTNERS Kathryn Lee Boyd

LLP Partner
P: (646) 502-9515

E: Iboyd@hechtpartners.com

 

 

july 1, 2021

VIA ECF _~ oo - AF od en thd
f¢ 7 hae ¢ Cértg nT, aw [porte
The Honorable John G. Koeltl ‘ oo . o/s y oo /
United States District Court bor plawt acne tn sel 6 /s : ,
Southern District of New York ( S45 i be
ay pe Vt dtm
500 Pearl Street a. Dikke ob om (CORA ° %

New York, NY 10007 aiken Ade S//Glal.

  
  
 

Re: PDV USA, Inc. v. Interamerican Consulting Inc., aa pe be.
No. 1:20-cv-3699 (JGK 2 / wl ALE i Co
. Ate Ae f )
Dear Judge Koeltl: “2 2 a6 iS) ae fore OO “ebocbeayy

(ee
We represent Defendant in the above-referenced matter. June 22

reorient nerD

a Rule 26(f) report by July 6, 2021 and appear for a conference on July 13, 2021, Dkt. 37. , / SD. =
The undersigned is lead trial counsel in Apple Inc. v. Corellium, LLC, No. 9:19-cv-81160-RS, De J.
currently pending before Judge Rodney Smith in the Southern District of Florida. Judge Smith </
has scheduled a pretrial conference on July 13, 2021, with trial set to commence on July 19, 2021,

See Dkt. 961. A joint request to adjourn the trial date to September was denied by the Court. Dkt.

960. Hecht Partners is a very small law firm and does not have additional attorneys to work on

this matter. Accordingly, the undersigned cannot appear for the July 13, 2021 conference and

needs further time to answer the Amended Complaint.

Pursuant to Federal Rule of Civil Procedure 6(b), Defendant respectfully requests that the Court
extend the time for Defendant to answer the Amended Complaint for 30 days, to August 5, 2021.
Defendant also requests that the Court adjourn the conference to the first week of August, or the
earliest date thereafter that is convenient for the Court. The parties request that the Court reset the
deadline for the Rule 26(f) report accordingly.

This is Defendant’s first motion for an extension of time to file the Answer. Defendant previously
requested two extensions of time to file the Motion to Dismiss, which the Court granted.

Plaintiff consents to this request.

 

 

USDS SDNY

 

 

 

 

 

 

We thank the Court for its consideration. DOCUMENT
ELECTRONICALLY FILED
DOC Po
DATE FILED: #/2/2 |
125 Park Avenue, 25th Floor, New York, NAPt66++

 

 
Case 1:20-cv-03699-JGK Document 38 Filed 07/01/21 Page 2 of 2

Page 2

Respectfully,

/s Kathryn Lee Boyd
Kathryn Lee Boyd

 

 

125 Park Avenue, 25th Floor, New York, NY 10017
